DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to arguments
Applicant amended claims 1, 8 and 15, which changes the scope of the claims and as such a new grounds of rejection is issued.

In regards to the rejection of Claims 1-3, 7-10, and 14-17 Applicant asserts (pg. 9):
As seen in FIG. 9 of Aronov, a part of the stage 2 includes four half waves, and thus the stage 2 includes more than four half waves. In other words, the stage 1 includes four half waves, and the stage 2 includes at least four half waves. Thus, Aronov fails to disclose "the number of the as least two sine half waves is same for each stage" as defined in amended claim 1.
In response:
Examiner respectfully disagrees and points to the rejection of claim 1, 8 and 15 where the Examiner uses Fig. 9 of Aronov below to teach claim language: 
and wherein the current falling process is divided into a plurality of stages comprising a first stage (Fig. 9 below where a portion of the current falling process is highlighted and identified as first and second stage above) and a second stage adjacent to the first stage (Fig. 9 below), in which the first stage is earlier than the second stage (Fig. 9 below), each stage comprises at least two half waves (Fig. 9 below), the number of the at least two sine half waves is same for each stage (Fig. 9 below). 
In regards to the rejection of Claim(s) 1-3, 7-10, and 14-17 Applicant asserts (pg. 11):
In addition, the stage 2 of FIG. 9 of Aronov only shows multiple half waves, but fails to disclose or teach characteristics of the at least two sine half waves included in each stage of the constant falling process as defined in amended claim 1.
And further asserts:
Thus, Aronov fails to modify Somerville to disclose the above technical features.
In response:
Examiner respectfully disagrees. Claims 1, 8 and 15 does not claim “characteristics of the at least two sine half waves”. Also the Examiner points to the rejection of claim 1, 8 and 15 where the Examiner uses Fig. 9 of Aronov in view of Ookita to teach claim language of claim 1 as specified below.

In regards to the rejection of Claims 5, 6, 12, 13, 19, and 20 Applicant asserts (pg. 12):

As noted above, Somerville, Aronov, and Trent fail to teach limitations (i) and (ii)
required by amended independent claim 1.

(i) "the unidirectional pulse output current being a sine half-wave

following the constant current process," and

(ii) "wherein the current falling process is divided into a plurality of
stages comprising a first stage and a second stage adjacent to the first
stage, in which the first stage is earlier than the second stage, each stage
comprises at least two sine half waves, the number of the at least two
sine half waves is same for each stage, waveform of the at least two
sine half waves is same to each other within each of the plurality of stages, peak values of the at least two sine half waves are same to each other within a common stage, a peak value of the at least two sine half waves in the second stage is less than that of the at least two sine half waves in the first stage."
And further asserts:
Takahashi fails to supply that which Somerville, Aronov, and Trent lack. Takahashi is silent with respect to the charging processes in which a current falling process follows the constant current process. Takahashi is also silent with respect to a plurality of stages each comprising at least two sine half waves. It necessarily follows that Takahashi fails to disclose or suggest the above limitations (i) and (ii) of amended independent claim 1.
In response:
Examiner does not rely on Takahashi nor Somerville, Aronov, and Trent alone but, uses the combined teachings of Somerville, Aronov, and Trent and Ookita to teach the claim language of claims 1 ,8 and 15 as specified below. 

In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites “the unidirectional pulse output current being a sine half-wave current having a current falling process, wherein the sine half-wave current of the current falling process has a constant current process and a constant frequency following the constant current process” is unclear.
It is unclear what is meant by and how the current falling process has a “constant current process” and a constant frequency following the constant current process.
Examiner will interpret as “the unidirectional pulse output current being a sine half-wave current having a constant current process and current falling process following the constant current process”
Claims 16-17 and 19-20 are included in this rejection based on their dependence on claim 15.
Correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Somerville (US 20170187200) in view of Aronov (US 9325201) in view of Trent (US 20150260801) in view of Ookita (US5905364).

As to claim 1, Somerville discloses a charge method (Fig. 6, 7, Abstract [0009]-[0010] [0013] and [0045] where flowcharts of a method for rapidly charging a battery in a portable device), comprising: 
after an adapter (Fig. 1 charger 5) is coupled with a mobile terminal (Fig. 1 portable device 10) via a charging interface (Fig. 6 500 The battery powered USB portable device is plugged through a USB cable to a charger port (charger interface), communicating, by the adapter, with the mobile terminal to determine a charging mode ([0009]-[0013],[0045]-[0046], Fig. 6 S525, S530, S535, S540, S545, and 555 where charger senses communication with portable device regarding requested voltage , wherein the charging mode comprises a quick charging mode ([0013] rapid charging) and a conventional charging mode ([0013] slow charging), in which a charging speed in the quick charging mode is greater than that in the conventional charging mode ([0013] rapid and slow charging); 
under a situation of determining to charge the battery in the quick charging mode, communicating, by the adapter, with the mobile terminal to determine a charging current (rapid charging voltage and current) corresponding to the quick charging mode ([0013] the portable device retrieves the command for the voltage and current for the rapid charging and transmits to the charger port by the portable device. The charger port responds with the rapid charging voltage and current for charging the battery); and 
adopting, by the adapter according to the charging current corresponding to the quick charging mode an output current to perform a quick charge on the battery ([0013] the portable device encodes the command for the voltage and current for the rapid charging and transmits the encoded data to the charger port by the portable device.  The charger port responds with the rapid charging voltage and current for charging the battery).

    PNG
    media_image1.png
    610
    470
    media_image1.png
    Greyscale

Fig 9 or Aronov
Somerville does not disclose the output current to perform a quick charge on the battery is a unidirectional pulse output current to perform a quick charge on the battery, the unidirectional pulse output current being a sine half-wave current having a constant current process and current falling process following the constant current process, and wherein the current falling process is divided into a plurality of stages comprising a first stage and a second stage adjacent to the first stage, in which the first stage is earlier than the second stage, each stage comprises at least two sine half waves, the number of the at least two sine half waves is same for each stage,  nor  waveform of the at least two sine half waves is same to each other within each of the plurality of stages, nor peak values of the at least two sine half waves are same to each other within a common stage, a peak value of the at least two sine half waves in the second stage is less than that of the at least two sine half waves in the first stage, nor each of the frequency of the sine half waves in the first stage and the frequency of the sine half waves in the second stage is the same as a frequency of a power supply grid.
Aronov teaches a unidirectional pulse output current to perform a quick charge on the battery (Fig. 9 and Column 5 lines 63-64 and Column 6 lines 1-5 showing a half wave charge profile for lithium-ion rechargeable batteries using a high-power charger configuration of FIG. 4. “high-power charging” identified as “a quick charge”) the unidirectional pulse output current being a half-wave current having a constant current process and current falling process following the constant current process (Fig. 9 and Column 5 lines 45-64 and Column 6 lines 1-5 where constant current waveform is applied  and current falling step that follows), and wherein the current falling process is divided into a plurality of stages comprising a first stage (Fig. 9 above where a portion of the current falling process is highlighted and identified as first and second stage above) and a second stage adjacent to the first stage (Fig. 9 above), in which the first stage is earlier than the second stage (Fig. 9 , each stage comprises at least two half waves (Fig. 9 above), the number of the at least two sine half waves is same for each stage (Fig. 9 above). 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the output current to perform a quick charge on the battery of Somerville, to be a unidirectional pulse output current to perform a quick charge on the battery, the unidirectional pulse output current being a half-wave current having a current falling process, and wherein the current falling process is divided into a plurality of stages comprising a first stage and a second stage adjacent to the first stage, in which the first stage is earlier than the second stage, each stage comprises at least two sine half waves, the number of the at least two half waves is same for each stage, in order to operate a charger at very high efficiency with a power factor close to one as taught by Aronov (Col. 4 lines 55-62).
Somerville in view of Aronov is not specifically clear as to the half wave being a sine half-wave nor waveform of the at least two sine half waves is same to each other within each of the plurality of stages.
Trent teaches a sine wave ([0034] where a sine wave is used to prevent the introduction of harmonics into the system that can be caused by trapezoidal and square wave signals).
It would have been obvious to a person of ordinary skill in the art to modify the half waves of Somerville to be a sine half-wave, in order to prevent the introduction of harmonics into the system that can be caused by waves that do not have a sinusoidal shape as taught by Trent ([0034]).
waveform of the at least two sine half waves is same to each other within each of the plurality of stages, since the combined teachings Somerville, Aronov and Trent teaches the half waves of Aronov to be sine half waves to reduce harmonics, then one of ordinary skill in the art can see that waveform of the at least two sine half waves within each of the plurality of stages are the same to each other (i.e. they are all sine waves).
Regarding peak values of the at least two sine half waves are same to each other within a common stage, a peak value of the at least two half waves in the second stage is less than that of the at least two sine half waves in the first stage.
Ookita teaches peak values of the at least two sine half waves are same to each other within a common stage (Fig. 3 peak values of 8C at first stage and 2C in a second stage. See Fig. 2 S15-S17 to S4 to S13 where the current value of each waveform within a stage is the same value until S14 is “no” and then the next current value is lowered. Col. 8 lines 35-59), a peak value of the at least two half waves in the second stage is less than that of the at least two sine half waves in the first stage (Fig. 3 peak values of 8C at first stage and 2C in a second stage).
It would have been obvious to a person of ordinary skill in the art to modify charge method of Somerville in view of Aronov in view of Trent such that the peak values of the at least two sine half waves are same to each other within a common stage, a peak value of the at least two half waves in the second stage is less than that of the at least two sine half waves in the first stage, in order to uses current pulses to quickly charge secondary batteries of various types having a wide variety of charging characteristics as taught by Ookita (Abstract).
each of the frequency of the sine half waves in the first stage and the frequency of the sine half waves in the second stage is the same as a frequency of a power supply grid:
Although Somerville in view of Aronov in view of Trent  teaches each of the frequency of the sine half waves in the first stage and the frequency of the sine half waves in the second stage (Stage 1 and stage 2 of Aronov and [0034] of Trent),
Somerville in view of Aronov in view of Trent does not teach each of the frequencies of the sine half waves in each stage are the same as a frequency of a power supply grid.
However, absent an objective showing of criticality with regards to the claimed frequency of the first and second stage sine waves, it would have been obvious to one of ordinary skill in the art for Aronovs first and second stage output sine waves to be the same frequency of its AC input source (e.g. AC wall outlet. Column 1 lines 45-47. AC wall outlets having a grid frequency of 50-60 Hz within the United States is well known), in order to reduce the need for additional circuitry to produce Aronovs desired output waveform as seen in Fig.9. 
As to claim 2, Somerville in view of Aronov in view of Trent in view of Ookita teaches the method according to claim 1, wherein, during the quick charge, a peak value of an initial waveform of the unidirectional pulse output current is equal to a current value of the charging current corresponding to the quick charging mode (Fig. 9 of Aronov), or a mean value of an initial waveform of the unidirectional pulse output current is equal to a current value of the charging current corresponding to the quick charging mode. 
As to claim 3, Somerville in view of Aronov in view of Trent in view of Ookita teaches the method according to claim 1 wherein in the current falling process, a peak value of a latter one in two adjacent waveforms of the unidirectional pulse output current is less than that of a former one in the two adjacent waveforms (See Fig. 3 of Ookita where the pulsating current waveform in stage 2 is falling. As such a peak value of a latter adjacent waveform in stage two is less than that of a former waveform it is adjacent to).
As to claim 7, Somerville in view of Aronov in view of Trent in view of Ookita teaches the method according to claim 1, wherein, the unidirectional pulse output current is a current outputted from a rectifying circuit in the adapter without a filtering (Fig. 7 Col.5 lines 35-40 of Aronov… while the voltage and current outputs have same waveform and phase due to the absence of the capacitor (i.e. filter) at the output of the rectifier (Graph Inset C). 
As to claim 8, Somerville discloses an adapter (Charger 5, Fig.1), comprising a communication control circuit (Fig. 6, 7, Abstract [0009] - [0013] and [0045] where a charger port sources slow and adjustable voltage and current for a portable device.  The portable device communicates with the charger port to establish a voltage and current that the portable device is capable of accepting via load modulation from the portable device. The charger port responds with the requested charging voltage and current for charging the battery. As such the adapter contains a communication control circuit).
and a charging circuit (Charger 5, Fig.1), wherein, the communication control circuit is configured to: communicate with a mobile terminal to determine a charging mode ([0009]-[0013],[0045]-[0046], Fig. 6 S525, S530, S535, S540, S545, and 555 where charger senses communication with portable device regarding requested voltage via load modulation. The portable device retrieves a command for the voltage and current for the rapid charging of the battery from a command storage device.  The command is encoded and the load current is then modulated with the encoded data for transmission to the charger port by the portable device.  The charger port responds with the rapid charging voltage and current for charging the battery), after the adapter is coupled with the mobile terminal via a charging interface (Fig. 6 500), wherein the charging mode comprises a quick charging mode ([0013] quick charging) and a conventional charging mode ([0013] slow charging), in which a charging speed in the quick charging mode is greater than that in the conventional charging mode ([0013] quick and slow charging); 
communicate with the mobile terminal to determine a charging current corresponding to the quick charging mode, under a situation of determining to charge the battery in the quick charging mode ([0013] the portable device retrieves the command for the voltage and current for the rapid charging of the battery from a command storage device.  The command is encoded and the load current is then modulated with the encoded data for transmission to the charger port by the portable device.  The charger port responds with the rapid charging voltage and current for charging the battery); and 
adopting, by the adapter according to the charging current corresponding to the quick charging mode an output current to perform a quick charge on the battery ([0013] the portable device encodes the command for the voltage and current for the rapid charging and transmits the encoded data to the charger port by the portable device.  The charger port responds with the rapid charging voltage and current for charging the battery).
Somerville does not discloses the output current to perform a quick charge on the battery is a unidirectional pulse output current to perform a quick charge on the battery via the charging circuit, the unidirectional pulse output current being a sine half-wave current having a constant current process and a current falling process following the constant current process, wherein the sine half-wave current of the current falling process has a constant frequency, and wherein the current falling process is divided into a plurality of stages comprising a first stage and a second stage adjacent to the first stage, in which the first stage is earlier than the second stage, each stage comprises at least two sine half waves, the number of the at least two sine half waves is same for each stage, waveform of the at least two sine half waves is same to each other within each of the plurality of stages, peak values of the at least two sine half waves are same to each other within a common stage, a peak value of the at least two sine half waves in the second stage is less than that of the at least two sine half waves in the first stage, nor each of the frequency of the sine half waves in the first stage and the frequency of the sine half waves in the second stage is the same as a frequency of a power supply grid.
 adopting, according to the charging current corresponding to the quick charging mode, a unidirectional pulse output current to perform a quick charge on the battery via the charging circuit (Fig. 9 and Column 5 lines 63-64 and Column 6 lines 1-5 showing a half wave charge profile for lithium-ion rechargeable batteries using a high-power charger configuration of FIG. 4. “high-power charging” identified as “a quick charge”), the unidirectional pulse output current being a half-wave current having a constant current process and a current falling process following the constant current process (Fig. 9 and Column 5 lines 45-64 and Column 6 lines 1-5 where constant current waveform is applied  and current falling step that follows), and wherein the current falling process is divided into a plurality of stages comprising a first stage  (Fig. 9 above where a portion of the current falling process is highlighted and identified as first and second stage above) and a second stage adjacent to the first stage (Fig. 9 above), in which the first stage is earlier than the second stage (Fig. 9 above), each stage comprises at least two half waves (Fig. 9 above), the number of the at least two sine half waves is same for each stage (Fig. 9 above).
It would have been obvious to a person of ordinary skill in the art to modify the adapter of Somerville to adopt, according to the charging current corresponding to the quick charging mode, a unidirectional pulse output current to perform a quick charge on the battery via the charging circuit, the unidirectional pulse output current being a half-wave current having a constant current process and a current falling process following the constant current process, and wherein the current falling process is divided into a plurality of stages comprising a first stage and a second stage adjacent to the first 
Somerville in view of Aronov is not specifically clear as to the half wave being a sine half-wave nor waveform of the at least two sine half waves is same to each other within each of the plurality of stages
Trent teaches a sine wave ([0034] where a sine wave is used to prevent the introduction of harmonics into the system that can be caused by trapezoidal and square wave signals).
It would have been obvious to a person of ordinary skill in the art to modify the half waves of Somerville to be a sine half-wave, in order to prevent the introduction of harmonics into the system that can be caused by waves that do not have a sinusoidal shape as taught by Trent ([0034]).
Regarding peak values of the at least two sine half waves are same to each other within a common stage, a peak value of the at least two half waves in the second stage is less than that of the at least two sine half waves in the first stage.
Ookita teaches peak values of the at least two sine half waves are same to each other within a common stage (Fig. 3 peak values of 8C at first stage and 2C in a second stage. See Fig. 2 S15-S17 to S4 to S13 where the current value of each waveform within a stage is the same value until S14 is “no” and then the next current value is lowered. Col. 8 lines 35-59), a peak value of the at least two half waves in the second  (Fig. 3 peak values of 8C at first stage and 2C in a second stage).
It would have been obvious to a person of ordinary skill in the art to modify charge method of Somerville in view of Aronov in view of Trent such that the peak values of the at least two sine half waves are same to each other within a common stage, a peak value of the at least two half waves in the second stage is less than that of the at least two sine half waves in the first stage, in order to uses current pulses to quickly charge secondary batteries of various types having a wide variety of charging characteristics as taught by Ookita (Abstract).
Regarding waveform of the at least two sine half waves is same to each other within each of the plurality of stages, since the combined teachings Somerville, Aronov and Trent teaches the half waves of Aronov to be sine half waves to reduce harmonics, then one of ordinary skill in the art can see that waveform of the at least two sine half waves within each of the plurality of stages are the same to each other (i.e. they are all sine half waves).
Regarding wherein the sine half-wave current of the current falling process has a constant frequency and each of the frequency of the sine half waves in the first stage and the frequency of the sine half waves in the second stage is the same as a frequency of a power supply grid:
Although Somerville in view of Aronov in view of Trent  teaches each of the frequency of the sine half waves in the first stage and the frequency of the sine half waves in the second stage (Stage 1 and stage 2 of Aronov and [0034] of Trent),
each of the frequencies of the sine half waves in each stage are the same as a frequency of a power supply grid.
However, absent an objective showing of criticality with regards to the claimed frequency of the first and second stage sine waves, it would have been obvious to one of ordinary skill in the art for Aronovs first and second stage output sine waves to be the same frequency of its AC input source (e.g. AC wall outlet. Column 1 lines 45-47. AC wall outlets having a grid frequency of 50-60 Hz within the United States is well known), in order to reduce the need for additional circuitry to produce Aronovs desired output waveform as seen in Fig.9. As such the sine half-wave current of the current falling process will have a constant frequency (e.g. grid frequency of 50 Hz).
As to claim 9, Somerville in view of Aronov in view of Trent in view of Ookita teaches the adapter according to claim 8, wherein, during the quick charge, a peak value of an initial waveform of the unidirectional pulse output current is equal to a current value of the charging current corresponding to the quick charging mode (Fig. 9 of Aronov), or a mean value of an initial waveform of the unidirectional pulse output current is equal to a current value of the charging current corresponding to the quick charging mode. 
As to claim 10, Somerville in view of Aronov in view of Trent in view of Ookita teaches the adapter according to claim 8, the current falling process, a peak value of a latter one in two adjacent waveforms of the unidirectional pulse output current is less than that of a former one in the two adjacent waveforms (See Fig. 3 of Ookita where the pulsating current waveform in stage 2 is falling. As such a peak 
As to claim 14, Somerville in view of Aronov in view of Trent in view of Ookita teaches the adapter according to claim 8, the unidirectional pulse output current is a current outputted from a rectifying circuit in the adapter without a filtering (Fig. 7 Col.5 lines 35-40 of Aronov… while the voltage and current outputs have same waveform and phase due to the absence of the capacitor (i.e. filter) at the output of the rectifier (Graph Inset C).
As to claim 15, Somerville discloses a mobile terminal (Portable device 10, Fig. 1), comprising a communication control circuit (Fig. 6, 7, Abstract [0009] - [0013] and [0045] where a charger port sources slow and adjustable voltage and current for a portable device.  The portable device communicates with the charger port to establish a voltage and current that the portable device is capable of accepting via load modulation from the portable device) and a charging circuit (Fig. 1 elements 70 and 80), wherein,
the communication control circuit is configured to: communicate with the adapter to determine a charging mode ([0009]-[0013] and [0045]-[0046] FIGS. 6 and 7 are flowcharts of a method for rapidly charging a battery in a portable device embodying the principles of the present invention. Fig. 7 S525-530-535-540-545 and 555 where charger senses communication with portable device regarding requested voltage via load modulation. The portable device retrieves a command for the voltage and current for the rapid charging of the battery from a command storage device.  The command is encoded and the load current is then modulated with the encoded data for transmission to the charger port by the portable device.  The charger port responds with , after the mobile terminal is coupled with an adapter via a charging interface (Fig.1 and 6 500), wherein the charging mode comprises a quick charging mode ([0013] quick charging) and a conventional charging mode ([0013] slow charging), in which a charging speed in the quick charging mode is greater than that in the conventional charging mode ([0013] quick and slow charging); 
communicate with the adapter to determine a charging current corresponding to the quick charging mode, under a situation of determining to charge the battery in the quick charging mode ([0013] the portable device retrieves the command for the voltage and current for the rapid charging of the battery from a command storage device.  The command is encoded and the load current is then modulated with the encoded data for transmission to the charger port by the portable device.  The charger port responds with the rapid charging voltage and current for charging the battery).
Somerville does not discloses receive a unidirectional pulse output current from the adapter so as to perform a quick charge on the battery via the charging circuit, wherein the unidirectional pulse output current is determined by the adapter according to the charging current corresponding to the quick charging mode, the unidirectional pulse output current being a sine half-wave current having a current falling process, wherein the sine half-wave current of the current falling process has a constant current process and a constant frequency following the constant current process, and wherein the current falling process is divided into a plurality of stages comprising a first stage and a second stage adjacent to the first stage, in which the first stage is earlier than the second stage, each stage comprises at least two sine half waves, the number of the at least two sine half waves is same for each stage, waveform of the at least two sine half waves is same to each other within each of the plurality of stages, a peak value of the at least two sine half waves in the second stage is less than that of the at least two sine half waves in the first stage, nor each of the frequency of the sine half waves in the first stage and the frequency of the sine half waves in the second stage is the same as a frequency of a power supply grid. 
Aronov teaches receive a unidirectional pulse output current from the adapter so as to perform a quick charge on the battery via the charging circuit (Fig. 9 and Column 5 lines 63-64 and Column 6 lines 1-5 showing a half wave charge profile for lithium-ion rechargeable batteries using a high-power charger configuration of FIG. 4. “high-power charging” identified as “a quick charge”), wherein the unidirectional pulse output current is determined by the adapter according to the charging current corresponding to the quick charging mode (Fig. 9 and Column 5 lines 63-64 and Column 6 lines 1-5 showing a half wave charge profile for lithium-ion rechargeable batteries using a high-power charger configuration of FIG. 4.), the unidirectional pulse output current being a sine half-wave current having a current falling process, wherein the sine half-wave current of the current falling process has a constant current process and a constant frequency following the constant current process (interpreted as “the unidirectional pulse output current being a sine half-wave current having a constant current process and current falling process , and wherein the current falling process is divided into a plurality of stages comprising a first stage (Fig. 9 above where a portion of the current falling process is highlighted and identified as first and second stage above) and a second stage adjacent to the first stage (Fig. 9 above), in which the first stage is earlier than the second stage (Fig. 9 above), each stage comprises at least two half waves (Fig. 9), the number of the at least two sine half waves is same for each stage (Fig. 9 above).
It would have been obvious to a person of ordinary skill in the art to modify the mobile terminal of Somerville to receive a unidirectional pulse output current from the adapter so as to perform a quick charge on the battery via the charging circuit, wherein the unidirectional pulse output current is determined by the adapter according to the charging current corresponding to the quick charging mode, the unidirectional pulse output current being a sine half-wave current having a current falling process, wherein the sine half-wave current of the current falling process has a constant current process and a constant frequency following the constant current process, and wherein the current falling process is divided into a plurality of stages comprising a first stage and a second stage adjacent to the first stage, in which the first stage is earlier than the second stage, each stage comprises at least two half waves, the number of the at least two half waves is same for each stage, a peak value of the at least two half waves in the second stage is less than that of the at least two half waves in the first stage, in order to 
Somerville in view of Aronov is not specifically clear as to the half wave being a sine half-wave nor waveform of the at least two sine half waves is same to each other within each of the plurality of stages
Trent teaches a sine wave ([0034] where a sine wave is used to prevent the introduction of harmonics into the system that can be caused by trapezoidal and square wave signals).
It would have been obvious to a person of ordinary skill in the art to modify the half waves of Somerville to be a sine half-wave, in order to prevent the introduction of harmonics into the system that can be caused by waves that do not have a sinusoidal shape as taught by Trent ([0034]).
Regarding peak values of the at least two sine half waves are same to each other within a common stage, a peak value of the at least two half waves in the second stage is less than that of the at least two sine half waves in the first stage.
Ookita teaches peak values of the at least two sine half waves are same to each other within a common stage (Fig. 3 peak values of 8C at first stage and 2C in a second stage. See Fig. 2 S15-S17 to S4 to S13 where the current value of each waveform within a stage is the same value until S14 is “no” and then the next current value is lowered. Col. 8 lines 35-59), a peak value of the at least two half waves in the second stage is less than that of the at least two sine half waves in the first stage (Fig. 3 peak values of 8C at first stage and 2C in a second stage).

Regarding waveform of the at least two sine half waves is same to each other within each of the plurality of stages, since the combined teachings Somerville, Aronov and Trent teaches the half waves of Aronov to be sine half waves to reduce harmonics, then one of ordinary skill in the art can see that waveform of the at least two sine half waves within each of the plurality of stages are the same to each other (i.e. they are all sine half waves).
Regarding each of the frequency of the sine half waves in the first stage and the frequency of the sine half waves in the second stage is the same as a frequency of a power supply grid:
Although Somerville in view of Aronov in view of Trent  teaches each of the frequency of the sine half waves in the first stage and the frequency of the sine half waves in the second stage (Stage 1 and stage 2 of Aronov and [0034] of Trent),
Somerville in view of Aronov in view of Trent does not teach each of the frequencies of the sine half waves in each stage are the same as a frequency of a power supply grid.
(e.g. AC wall outlet. Column 1 lines 45-47. AC wall outlets having a grid frequency of 50-60 Hz within the United States is well known), in order to reduce the need for additional circuitry to produce Aronov’s desired output waveform as seen in Fig.9. As such the sine half-wave current of the current falling process will have a constant frequency (e.g. grid frequency of 50 Hz).
As to claim 16, Somerville in view of Aronov in view of Trent in view of Ookita teaches the mobile terminal according to claim 15 wherein, during the quick charge, a peak value of an initial waveform of the unidirectional pulse output current is equal to a current value of the charging current corresponding to the quick charging mode (Fig. 9 of Aronov), or a mean value of an initial waveform of the unidirectional pulse output current is equal to a current value of the charging current corresponding to the quick charging mode.
As to claim 17 Somerville in view of Aronov in view of Trent in view of Ookita teaches the mobile terminal according to claim 15 wherein and in the current falling process, a peak value of a latter one in two adjacent waveforms of the unidirectional pulse output current is less than that of a former one in the two adjacent waveforms (See Fig. 3 of Ookita where the pulsating current waveform in stage 2 is falling. As such a peak value of a latter adjacent waveform in stage two is less than that of a former waveform it is adjacent to).
Claims 5-6,12-13,19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable Somerville (US 20170187200) in view of Aronov (US 9325201) in view of Trent (US 20150260801) in view of Ookita (US5905364) in further view of Takahashi (US 20130009593).
As to claim 5 Somerville in view of Aronov in view of Trent in view of Ookita teaches the method according to claim 1, wherein, before adopting, by the adapter according to the charging current corresponding to the quick charging mode, a unidirectional pulse output current to perform a quick charge on the battery, the method further comprises: under a situation that the adapter determines to charge the battery in the quick charging mode, communicating, by the adapter, with the mobile terminal to determine a charging voltage corresponding to the quick charging mode ([0013] of Somerville the portable device retrieves the command for the voltage and current for the rapid charging of the battery from a command storage device.  The command is encoded and the load current is then modulated with the encoded data for transmission to the charger port by the portable device.  The charger port responds with the rapid charging voltage and current for charging the battery. As such before current corresponding to the quick charging mode is applied, the charger communicates with the mobile terminal to determine a charging voltage corresponding to the quick charging mode. Fig. 9 of Aronov teaches a unidirectional pulse output current). 
Somerville in view of Aronov in view of Trent in view of Ookita does not teach and adopting, by the adapter according to the charging voltage corresponding to the quick charging mode, a unidirectional pulse output voltage to perform a quick charge on the battery. 
Takahashi teaches adopting, by the adapter (Fig. 1 charger 10 as adapter) according to the charging voltage corresponding to the quick charging mode, a unidirectional pulse output voltage to perform a quick charge on the battery (Fig. 6 and [0113]-[0119] a pulsating charge voltage is supplied where the pulsating voltage comprises a trickle voltage and a quick voltage 6a-6d is supplied at the start of charging). 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Somerville to include adopting, by the adapter according to the charging voltage corresponding to the quick charging mode, a unidirectional pulse output voltage to perform a quick charge on the battery, in order to shorten the charging time as compared with a situation where a fixed amount of charging voltage is supplied as taught by Takahashi [0008], [0126].
Although Takahashi does not teach that adopting, by the adapter according to the charging voltage corresponding to the quick charging mode, a unidirectional pulse output voltage to perform a quick charge on the battery before adopting, by the adapter according to the charging current corresponding to the quick charging mode, a unidirectional pulse output current to perform a quick charge on the battery, 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to adopt, by the adapter according to the charging voltage corresponding to the quick charging mode, a unidirectional pulse output voltage to perform a quick charge on the battery of before adopting, by the adapter according to 
As to claim 6, Somerville in view of Aronov in view of Trent in view of Takahashi teaches the method according to claim 5.
Somerville in view of Aronov in view of Trent in view of Ookita does not teach wherein, during the quick charge, a peak value of an initial waveform of the unidirectional pulse output voltage is equal to a voltage value of the charging voltage corresponding to the quick charging mode, or a mean value of an initial waveform of the unidirectional pulse output voltage is equal to a voltage value of the charging voltage corresponding to the quick charging mode.
Takahashi teaches wherein, during the quick charge, a peak value of an initial waveform of the unidirectional pulse output voltage is equal to a voltage value of the charging voltage corresponding to the quick charging mode (Fig. 6 of Takahashi where peak value is “quick voltage” value), or a mean value of an initial waveform of the unidirectional pulse output voltage is equal to a voltage value of the charging voltage corresponding to the quick charging mode
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Somerville to include a peak value of an initial waveform of the unidirectional pulse output voltage is equal to a voltage value of the charging voltage corresponding to the quick charging mode, or a 
As to claim 12, Somerville in view of Aronov in view of Trent in view of Ookita teaches the adapter according to claim 8, wherein, the communication control circuit is further configured to: communicate with the mobile terminal to determine a charging voltage corresponding to the quick charging mode, under a situation that the adapter determines to charge the battery in the quick charging mode; and adopt, according to the charging voltage corresponding to the quick charging mode ([0013] the portable device retrieves the command for the voltage and current for the rapid charging of the battery from a command storage device.  The command is encoded and the load current is then modulated with the encoded data for transmission to the charger port by the portable device.  The charger port responds with the rapid charging voltage and current for charging the battery. As such before current corresponding to the quick charging mode is applied, the charger communicates with the mobile terminal to determine a charging voltage corresponding to the quick charging mode); 
Somerville in view of Aronov in view of Trent in view of Ookita does not teach adopt, according to the charging voltage corresponding to the quick charging mode, a unidirectional pulse output voltage to perform a quick charge on the battery. 
 adopting, according to the charging voltage corresponding to the quick charging mode, a unidirectional pulse output voltage to perform a quick charge on the battery (Fig. 6 and [0113]-[0119] a pulsating charge voltage is supplied where the pulsating voltage comprises a trickle voltage and a quick voltage 6a-6d is supplied at the start of charging) 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the adapter of Somerville to include adopting, according to the charging voltage corresponding to the quick charging mode, a unidirectional pulse output voltage to perform a quick charge on the battery, in order to shorten the charging time as compared with a situation where a fixed amount of charging voltage is supplied as taught by Takahashi ([0008] and [0126]).
As to claim 13, Somerville in view of Aronov in view of Trent in view of Ookita in further view of Takahashi teaches the adapter according to claim 12.
Somerville in view of Aronov in view of Trent in view of Ookita does not teach wherein, during the quick charge, a peak value of an initial waveform of the unidirectional pulse output voltage, is equal to a voltage value of the charging voltage corresponding to the quick charging mode, or a mean value of an initial waveform of the unidirectional pulse output voltage is equal to a voltage value of the charging voltage corresponding to the quick charging mode.
Takahashi teaches wherein, during the quick charge, a peak value of an initial waveform of the unidirectional pulse output voltage, is equal to a voltage value of the charging voltage corresponding to the quick charging mode (Fig. 6 of Takahashi where peak value is “quick voltage” value), or a mean value of an initial waveform of the unidirectional pulse output voltage is equal to a voltage value of the charging voltage corresponding to the quick charging mode.
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the adaptor of Somerville to include a peak value of an initial waveform of the unidirectional pulse output voltage is equal to a voltage value of the charging voltage corresponding to the quick charging mode, or a mean value of an initial waveform of the unidirectional pulse output voltage is equal to a voltage value of the charging voltage corresponding to the quick charging mode, in order to shorten the charging time as compared with a situation where a fixed amount of charging voltage is supplied as taught by Takahashi ([0008] and [0126]).
As to claim 19, Somerville in view of Aronov in view of Trent in view of Ookita teaches the mobile terminal according to claim 15, wherein, the communication control circuit is further configured to: communicate with the adapter to determine a charging voltage corresponding to the quick charging mode, under a situation of determining to charge the battery in the quick charging mode ([0013] the portable device retrieves the command for the voltage and current for the rapid charging of the battery from a command storage device.  The command is encoded and the load current is then modulated with the encoded data for transmission to the charger port by the portable device.  The charger port responds with the rapid charging voltage and current for charging the battery. As such before current corresponding to the quick charging mode is applied, the charger communicates with the mobile terminal to determine a charging voltage corresponding to the quick charging mode). 

Takahashi teaches receiving a unidirectional pulse output voltage from the adapter so as to perform a quick charge on the battery, wherein the unidirectional pulse output voltage is determined by the adapter according to the charging voltage corresponding to the quick charging mode (Fig. 6 and [0113]-[0119] a pulsating charge voltage where the pulsating voltage comprises a trickle voltage and a quick voltage 6a-6d is supplied at the start of charging a battery in a vehicle) 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the mobile terminal of Somerville to include receiving a unidirectional pulse output voltage from the adapter so as to perform a quick charge on the battery, wherein the unidirectional pulse output voltage is determined by the adapter according to the charging voltage corresponding to the quick charging mode, in order to shorten the charging time as compared with a situation where a fixed amount of charging voltage is supplied as taught by Takahashi ([0008] and [0126]).
As to claim 20, Somerville in view of Aronov in view of Trent in view of Ookita in view of Takahashi teaches the mobile terminal according to claim 19, wherein.
Somerville in view of Aronov in view of Trent does not teach during the quick charge, a peak value of an initial waveform of the unidirectional pulse output voltage is equal to a voltage value of the charging voltage corresponding to the quick charging mode, or a mean value of an initial waveform of the unidirectional pulse output voltage is equal to a voltage value of the charging voltage corresponding to the quick charging mode.
Takahashi teaches during the quick charge, a peak value of an initial waveform of the unidirectional pulse output voltage is equal to a voltage value of the charging voltage corresponding to the quick charging mode (Fig. 6 of Takahashi where peak value is “quick voltage” value), or a mean value of an initial waveform of the unidirectional pulse output voltage is equal to a voltage value of the charging voltage corresponding to the quick charging mode.
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the mobile terminal of Somerville to include a peak value of an initial waveform of the unidirectional pulse output voltage is equal to a voltage value of the charging voltage corresponding to the quick charging mode, or a mean value of an initial waveform of the unidirectional pulse output voltage is equal to a voltage value of the charging voltage corresponding to the quick charging mode, in order to shorten the charging time as compared with a situation where a fixed amount of charging voltage is supplied as taught by Takahashi ([0008] and [0126]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYNESE MCDANIEL/
Examiner, Art Unit 2859



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859